 

Exhibit 10.32

 

Board Approved – September 13, 2013

 

THESTREET, INC.

 

NON QUALIFIED STOCK OPTION

 

STOCK OPTION AWARD AGREEMENT

 

This award is made outside of, and not from, the Company’s 2007 Performance
Incentive Plan, (the “Plan”). Nevertheless, this award is subject to the terms
and conditions set forth in the Plan, any rules and regulations adopted by the
Board of Directors of the Company (the “Board”) or the committee of the Board
which administers the Plan (the “Committee”), and this Stock Option Award
Agreement (the “Award Agreement”). Unless otherwise defined herein, the terms
defined in the TheStreet, Inc. (the “Company”) 2007 Performance Incentive Plan,
as amended and restated effective April 14, 2015 (the “Plan”) will have the same
defined meanings in this Award Agreement. The Option shall be deemed to be a
non-qualified stock option within the meaning of the Internal Revenue Code of
1986, as amended. This award is intended to be granted as NASDAQ inducement
grants qualifying for the exception to stockholder approval of stock option
grants under NASDAQ rule 5635(c)(4) and, therefore, as a condition to receipt of
the award, you must complete an execute the attached Investment Representation
included herein as Exhibit C.

 

NOTICE OF STOCK OPTION GRANT

 

Participant Name: Eric Lundberg     Address: c/ o TheStreet, Inc. 14 Wall
Street, 15th Floor, NY NY 10005

 

You (“Participant”) have been granted an option to purchase common stock of the
Company (the “Option”), subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

 

Date of Grant January 19, 2016     Vesting Commencement Date January 19, 2016  
  Exercise Price per Share $ 1.36     Total Number of Shares Granted 650,000    
Total Exercise Price $884,000     Type of Option: U.S. Non-Qualified Stock
Option     Term/Expiration Date: January 19, 2021

 

  

 

 

Vesting Schedule:

 

Subject to Participant being a Service Provider (as defined below in Section 3
of Exhibit A) on each vesting date, the requirements of Section 2 of this Award
Agreement and any acceleration provisions contained in the Plan or set forth
below, the Option may be exercised, in whole or in part, in accordance with the
following schedule:

 

Date   Number of Shares of Stock       January 19, 2017   162,500      

The 19th calendar day of each month from February 19, 2017 to January 19, 2020,
inclusive

  1/36th of 487,500 Shares, rounded down to the nearest whole Share inclusive of
any prior remaining fractions

 

Accelerated Vesting in Certain Events:

 

Notwithstanding the Vesting Schedule above, upon the occurrence of any of the
following events, the then-unvested portion of the Option shall become
exercisable and may be exercised; provided that such portion of the Option only
may be exercised within ninety (90) calendar days from the occurrence of such
event (but in no event beyond the date set forth in Section 3): (i) the
termination of your employment by the Company or any subsidiary thereof without
Cause (as defined below) prior to a Change of Control (as defined in the Plan)
if such termination is related to the Change of Control; or (ii) a Change of
Control, unless (A) either (x) the Company is the surviving corporation in the
Change of Control and the award reflected in this Award Agreement is equitably
adjusted pursuant to Section 4.4 of the Plan or (y) the award reflected in this
Award Agreement is assumed or replaced by a successor and (B) the award as so
adjusted, assumed or replaced (x) has substantially the same potential economic
benefits and vesting terms as did the award immediately prior to the Change of
Control and (y) provides that the award immediately shall become fully vested
and exercisable upon the termination of your employment (by the Company or any
subsidiary thereof or by a successor or any affiliate thereof) without Cause at
any time (provided that such portion of the Option only may be exercised within
ninety (90) calendar days from such termination (but in no event beyond the
Term/Expiration Date)). If you are employed by a successor or any affiliate
thereof following a Change of Control, references in this Award Agreement to the
Company shall be understood to be references to the successor or any such
affiliate regarding matters related to the occurrence of non-occurrence of
events from and after the date you become employed by the successor or such
affiliate.

 

Termination Period:

 

The Option, to the extent vested in accordance with the above schedule or
pursuant to any vesting acceleration provision as of the date Participant ceases
to be a Service Provider, will be exercisable for ninety (90) days after
Participant ceases to be a Service Provider, unless such termination of Service
(as defined below in Section 3 of Exhibit A) is due to Participant’s death or
Disability (as defined below in Section 3 of Exhibit A), in which case the
Option will be exercisable for six (6) months after Participant ceases to be
Service Provider. Provided, however, in no event may the Option be exercised
after the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Sections 14 or 15 of the Plan. Notwithstanding the
foregoing, if the Company terminates Participant’s Service for Cause (as defined
in below in Section 3 of Exhibit A), the Option, whether not vested, shall be
immediately terminated and may not be exercised effective as of the date
Participant ceases to be a Service Provider.

 

 -2-

 

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that the Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, all of which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan and Award Agreement. Participant further agrees to notify the Company upon
any change in the residence address indicated below.

 

PARTICIPANT:   THESTREET, Inc.             Signature   By             Print Name
  Title       Residence Address:                            

 

[Signature Page to Stock Option Award Agreement]

 

 -3-

 

 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.           Grant of Option. The Company hereby grants to Participant named in
the Notice of Grant attached as Part I of this Award Agreement (the
“Participant”) an option (the “Option”) to purchase the number of Shares (as
defined below), as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and the terms and conditions of this Award Agreement,
the terms and conditions of the Plan will prevail.

 

2.           Vesting Schedule. The Option awarded by this Award Agreement will
vest in accordance with the vesting provisions set forth in the Notice of Grant.
Shares scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant continuously provides Service from
the Date of Grant until the date such vesting occurs. Service Provider status
will end on the last day Participant provides active service to the Company or a
Related Company and will not be extended by any notice of termination period
that may be required under applicable local law.

 

3.           Defined Terms. For purposes of this Award Agreement, the following
terms shall have the following meanings:

 

(a)          “Cause” shall be determined by the Committee in the exercise of its
good faith judgment, in accordance with the following guidelines: (i)
Participant’s willful misconduct or gross negligence in the performance of
Participant’s obligations, duties and responsibilities of Participant’s position
with the Company (including those as an employee of the Company set forth in the
Company’s Code of Business Conduct and Ethics dated June 1, 2006, as same may be
amended from time to time provided such amendment affects all executive officers
of the Company), (ii) Participant’s dishonesty or misappropriation, in either
case that is willful and material, relating to the Company or any of its funds,
properties, or other assets, (iii) Participant’s inexcusable repeated or
prolonged absence from work (other than as a result of, or in connection with, a
Disability), (iv) any unauthorized disclosure by Participant of Confidential
Information (as defined below) or proprietary information of the Company in
violation of Section 11(d), which is reasonably likely to result in material
harm to the Company, (v) Participant’s conviction of a felony (including entry
of a guilty or nolo contender plea) involving fraud, dishonesty, or moral
turpitude, (vi) a violation of federal or state securities laws, or (vii) the
failure by Participant to attempt to perform faithfully the duties and
responsibilities of Participant’s position with the Company, or other material
breach by Participant of this Award Agreement, provided any such failure or
breach described in clauses (i), (ii), (iii), (iv), (vi) and (vii) is not cured,
to the extent cure is possible, by Participant within thirty (30) days after
written notice thereof from the Company to Participant; provided, however, that
no failure or breach described in clauses (i), (ii), (iii), (iv), (vi) and (vii)
shall constitute Cause unless (x) the Company first gives Participant written
notice of its intention to terminate Participant’s Service for Cause and the
grounds of such termination no fewer than ten (10) days prior to the date of
termination; and (y) Participant is provided an opportunity to appear before the
Board, with or without legal representation at Participant’s election to present
arguments on Participant’s own behalf; and (z) if Participant elects to so
appear, such failure or breach is not cured, to the extent cure is possible,
within thirty (30) days after written notice from the Company to Participant
that, following such appearance, the Board has determined in good faith that
Cause exists and has not, following the initial notice from the Company, been
cured; provided further, however, that notwithstanding anything to the contrary
in this Award Agreement and subject to the other terms of this proviso, the
Company may take any and all actions, including without limitation suspension
(but not without pay), it deems appropriate with respect to Participant and
Participant’s duties at the Company pending such appearance and subsequent to
such appearance during which such failure or breach has not been cured. No act
or failure to act on Participant’s part will be considered “willful” unless
done, or omitted to be done, by Participant not in good faith and without
reasonable belief that Participant’s action or omission was in the best
interests of the Company.

 

 -4-

 

 

(b)          “Confidential Information” shall mean any information including
without limitation plans, specifications, models, samples, data, customer lists
and customer information, computer programs and documentation, and other
technical and/or business information, in whatever form, tangible or intangible,
that can be communicated by whatever means available at such time, that relates
to the Company’s current business or future business contemplated during
Participant’s Service, products, services and development, or information
received from others that the Company is obligated to treat as confidential or
proprietary (provided that such confidential information shall not include any
information that (a) has become generally available to the public or is
generally known in the relevant trade or industry other than as a result of an
improper disclosure by Participant, or (b) was available to or became known to
Participant prior to the disclosure of such information on a non-confidential
basis without breach of any duty of confidentiality to the Company), and
Participant shall not disclose such confidential information to any Person (as
defined below) other than the Company, except with the prior written consent of
the Company, as may be required by law or court or administrative order (in
which event Participant shall so notify the Company as promptly as practicable),
or in performance of Participant’s duties on behalf of the Company.

 

(c)          “Competitive Activity” means Participant’s service as a director,
officer, employee, principal, agent, stockholder, member, owner or partner of,
or Participant permits Participant’s name to be used in connection with the
activities of, any other business or organization anywhere in the United States,
or in any other geographic area in which the Company or any of its subsidiaries
operates or with respect to which the Company provides financial news and
commentary coverage (or from which such other business or organization provides
financial news and commentary coverage of the United States), which engages in a
business that competes with any business in which the Company or any subsidiary
is engaged (a “Competing Business”); provided, however, that, notwithstanding
the foregoing, it shall not be a Competitive Activity for Participant to (i)
become the registered or beneficial owner of up to three percent (3%) of any
class of capital stock of a competing corporation registered under the
Securities Exchange Act of 1934, as amended, provided that Participant does not
otherwise participate in the business of such corporation or (ii) work in a
non-competitive business of a company which is carrying on a Competing Business,
the revenues of which represent less than twenty percent (20%) of the
consolidated revenues of that company, or, as a result thereof, owning
compensatory equity in that company.

 

 -5-

 

 

(d)          “Disability” shall mean physical or mental incapacity of a nature
which prevents Participant, in the good faith judgment of the Committee, from
performing the duties and responsibilities of Participant’s position with the
Company for a period of ninety (90) consecutive days or one hundred and fifty
(150) days during any year, with each year under this Award Agreement commencing
on each anniversary of the date hereof.

 

(e)          “Fair Market Value” of a Share on any date shall be (i) if the
principal market for the Stock is a national securities exchange, the closing
sales price per Share on such day (or, if such exchange is not open on such day,
on the next day such exchange is open) as reported by such exchange or on a
consolidated tape reflecting transactions on such exchange, or (ii) if the
principal market for the Stock is not a national securities exchange, the
closing average of the highest bid and lowest asked prices per Share on such day
(or, if such exchange is not open on such day, on the next day such exchange is
open) as reported by the market upon which the Stock is quoted, or an
independent dealer in the Stock, as determined by the Company in good faith;
provided, however, that if clauses (i) and (ii) are all inapplicable, or if no
trades have been made and no quotes are available for such day, the Fair Market
Value of the Stock shall be determined by the Committee in good faith by any
method consistent with applicable regulations adopted by the United States
Treasury Department relating to stock options or stock valuation.

 

(f)          “Person” shall mean an individual, corporation, partnership,
limited liability company, limited liability partnership, association, trust or
other unincorporated organization or entity.

 

(g)          “Service” shall mean the period during which a Participant is a
Service Provider.

 

(h)          “Service Provider” shall mean an employee, director, or consultant
of the Company or a Related Company. The Committee shall have the absolute
discretion to determine the date and circumstances of Participant ceasing to be
a Service Provider, and its determination shall be final, conclusive and binding
on Participant.

 

(i)          ”Share” shall mean a share of Stock.

 

4.           Committee Discretion. The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Committee. Additionally, the Committee, in its discretion, may
extend the period that the vested portion of Participant’s Option remains
exercisable after Participant ceases to be a Service Provider, but not beyond
the Term/Expiration Date set forth in the Notice of Grant.

 

 -6-

 

 

5.           Exercise of Option.

 

(a)          Right to Exercise. The Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.

 

(b)          Method of Exercise. The Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit B (the “Exercise Notice”) or in
a manner and pursuant to such procedures as the Committee may determine, which
will state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. The Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

 

(c)          The Exercised Shares shall be delivered to Participant as soon as
practicable and, at the Company’s election, the Company may affect such delivery
by causing such number of Shares to be deposited via DWAC into a brokerage
account in Participant’s name. Shares delivered upon the exercise of the Option
will be fully transferable (subject to any applicable securities law
restrictions) and not subject to forfeiture and will entitle the holder to all
rights of a stockholder of the Company.

 

6.           Method of Payment. Payment of the aggregate Exercise Price will be
by any of the following, or a combination thereof, at the election of
Participant.

 

(a)          cash (U.S. dollars); or

 

(b)          check, bank draft, money order or wire transfer (denominated in
U.S. dollars); or

 

(c)          consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan.

 

7.           Tax Obligations.

 

(a)          Withholding Taxes. Regardless of any action the Company or
Participant’s employer (the “Employer”) takes with respect to any or all
applicable national, local, or other tax or social contribution, withholding,
required deductions, or other payments, if any, that arise upon the grant,
vesting, or exercise of the Option, the holding or subsequent sale of Shares,
and the receipt of dividends, if any (“Tax-Related Items”), Participant
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting, or
exercise of the Option, the subsequent sale of Shares acquired under the Plan
and the receipt of dividends, if any; and (b) does not commit to and is under no
obligation to structure the terms of the Option or any aspect of the Option to
reduce or eliminate Participant’s liability for Tax-Related Items, or achieve
any particular tax result. Further, if Participant has become subject to tax in
more than one jurisdiction between the date of grant and the date of any
relevant taxable event, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

 -7-

 

 

(b)          No payment will be made to Participant (or his or her estate or
beneficiary) for an Option unless and until satisfactory arrangements (as
determined by the Company) have been made by Participant with respect to the
payment of any Tax-Related Items obligations of the Company and/or the Employer
with respect to the Option. In this regard, Participant authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following:

 

(i)          withholding from Participant’s wages or other cash compensation
paid to Participant by the Company or the Employer; or

 

(ii)         withholding from proceeds of the sale of Shares acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

 

(iii)        withholding in Shares to be issued upon exercise of the Option; or

 

(iv)        surrendering already-owned Shares having a Fair Market Value equal
to the Tax-Related Items that have been held for such period of time to avoid
adverse accounting consequences.

 

If the obligation for Tax-Related Items is satisfied by withholding Shares,
Participant is deemed to have been issued the full number of Shares purchased
for tax purposes, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of
Participant’s participation in the Plan. Participant shall pay to the Company or
Employer any amount of Tax-Related Items that the Company may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by one or more of the means previously described in this Section 7.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to issue or deliver the Shares or the proceeds of the sale
of Shares if Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.

 

(c)          Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date two (2) years after the Grant Date, or (ii) the date one
(1) year after the date of exercise, Participant will immediately notify the
Company in writing of such disposition. Participant agrees that Participant may
be subject to income tax withholding by the Company on the compensation income
recognized by Participant.

 

 -8-

 

 

(d)          Code Section 409A (Applicable Only to Participants Subject to U.S.
Taxes). Under Code Section 409A, an option that vests after December 31, 2004
(or that vested on or prior to such date but which was materially modified after
October 3, 2004) that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the date of grant (a “Discount Option”) may be
considered “deferred compensation.” A Discount Option may result in (i) income
recognition by Participant prior to the exercise of the option, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges. The Discount Option may also result in additional state
income, penalty and interest charges to Participant. Participant acknowledges
that the Company cannot and has not guaranteed that the IRS will agree that the
per Share exercise price of the Option equals or exceeds the Fair Market Value
of a Share on the Date of Grant in a later examination. Participant agrees that
if the IRS determines that the Option was granted with a per Share exercise
price that was less than the Fair Market Value of a Share on the date of grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.

 

8.           Rights as Stockholder. Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

9.           No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE (SUBJECT TO APPLICABLE LOCAL LAWS).

 

10.         Nature of Grant. In accepting the Option, Participant acknowledges
that:

 

(a)          the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

(b)          the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options even if Options have been granted repeatedly in the
past;

 -9-

 

 

 

(c)          all decisions with respect to future awards of Options, if any,
will be at the sole discretion of the Company;

 

(d)          Participant’s participation in the Plan is voluntary;

 

(e)          the Option and the Shares subject to the Option are an
extraordinary items that do not constitute regular compensation for services
rendered to the Company or the Employer, and that are outside the scope of
Participant’s employment contract, if any;

 

(f)          the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;

 

(g)          the Option and the Shares subject to the Option are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;

 

(h)          the future value of the underlying Shares is unknown and cannot be
predicted with certainty; further, if Participant exercises the Option and
obtains Shares, the value of the Shares acquired upon exercise may increase or
decrease in value, even below the Exercise Price;

 

(i)          Participant also understands that neither the Company, nor any
Affiliate is responsible for any foreign exchange fluctuation between local
currency and the United States Dollar that may affect the value of the Option;

 

(j)          in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Option
resulting from termination of Service by the Employer (for any reason whatsoever
and whether or not in breach of local labor laws), and Participant irrevocably
releases the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and

 

(k)          the Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.

 

11.         Restrictive Covenants.

 

(a)          Non-Solicitation of Employees. Participant agrees that, during
Participant’s Service and through the end of one (1) year after the cessation of
Participant’s Service, Participant will not solicit for employment or hire, in
any business enterprise or activity, any employee of the Company or any
subsidiary who was employed by the Company or a subsidiary during Participant’s
Service provided that (a) the foregoing shall not be violated by any general
advertising not targeted at any Company or subsidiary employees nor by
Participant serving as a reference upon request, and (b) Participant may solicit
and hire any one or more former employees of the Company or its subsidiaries who
had ceased being such an employee for a period of at least six (6) months prior
to any such solicitation or hiring.

 

 -10-

 

 

(b)          Non-Solicitation of Clients and Vendors. Participant agrees that,
during Participant’s Service and through the end of one (1) year after the
cessation of Participant’s Service, Participant will not solicit, in any
business enterprise or activity, any client, customer, licensee, licensor,
third-party service provider or vendor (a “Business Relation”) of the Company or
any subsidiary who was a Business Relation of the Company or any subsidiary
during Participant’s Service to (i) cease being a Business Relation of the
Company or any subsidiary or (ii) become a Business Relation of a Competing
Business unless (without Participant having solicited such third party to cease
such relationship) such third party ceased being a Business Relation of the
Company or any subsidiary for a period of at least six (6) months prior to such
solicitation.

 

(c)          Non-Disparagement. During Participant’s Service and indefinitely
thereafter, neither party shall make any statements, written or oral, to any
third party which disparage, criticize, discredit or otherwise operate to the
detriment of Participant or the Company, its present or former officers,
shareholders, directors and employees and their respective business reputation
and/or goodwill, provided, however, that nothing in this Section 11(c) shall
prohibit either party from (i) making any truthful statements or disclosures
required by applicable law regulation or (ii) taking any action to enforce its
rights under this Award Agreement or any other agreement in effect between the
parties.

 

(d)          Confidentiality.

 

(i)          During Participant’s Service and indefinitely thereafter,
Participant shall keep secret and retain in strictest confidence, any and all
Confidential Information relating to the Company, except where Participant’s
disclosure or use of such Confidential Information is in furtherance of the
performance by Participant of Participant’s duties to the Company and not for
personal benefit or the benefit of any interest adverse to the Company’s
interests. Further, this Section 11(d) shall not prevent Participant from
disclosing Confidential Information in connection with any litigation,
arbitration or mediation to enforce this Award Agreement or other agreement
between the parties, provided such disclosure is necessary for Participant to
assert any claim or defense in such proceeding.

 

(ii)         Upon Participant’s termination of Service for any reason,
Participant shall return to the Company all copies, reproductions and summaries
of Confidential Information in Participant’s possession and use reasonable
efforts to erase the same from all media in Participant’s possession, and, if
the Company so requests, shall certify in writing that Participant has done so,
except that Participant may retain such copies, reproductions and summaries
during any period of litigation, arbitration or mediation referred to in Section
11(d)(i). All Confidential Information is and shall remain the property of the
Company (or, in the case of information that the Company receives from a third
party which it is obligated to treat as confidential, then the property of such
third party); provided, Participant shall be entitled to retain copies of (i)
information showing Participant’s compensation or relating to reimbursement of
expenses, (ii) information that is required for the preparation of Participant’s
personal income tax return, (iii) documents provided to Participant in
Participant’s capacity as a participant in any employee benefit plan, policy or
program of the Company and (iv) this Award Agreement and any other agreement by
and between Participant and the Company with regard to Participant’s Service or
termination thereof.

 

 -11-

 

 

(iii)        All Intellectual Property (as hereinafter defined) and Technology
(as hereinafter defined) created, developed, obtained or conceived of by
Participant during Participant’s Service, and all business opportunities
presented to Participant during Participant’s Service, shall be owned by and
belong exclusively to the Company, provided that they reasonably relate to any
of the business of the Company on the date of such creation, development,
obtaining or conception, and Participant shall (i) promptly disclose any such
Intellectual Property, Technology or business opportunity to the Company, and
(ii) execute and deliver to the Company, without additional compensation, such
instruments as the Company may require from time to time to evidence its
ownership of any such Intellectual Property, Technology or business opportunity.
For purposes of this Award Agreement, (x) the term “Intellectual Property” means
and includes any and all trademarks, trade names, service marks, service names,
patents, copyrights, and applications therefor, and (y) the term “Technology”
means and includes any and all trade secrets, proprietary information,
invention, discoveries, know-how, formulae, processes and procedures.

 

The parties acknowledge that the restrictions contained in this Section 11 are a
reasonable and necessary protection of the immediate interests of the Company,
and any violation of these restrictions could cause substantial injury to the
Company and that the Company would not have entered into this Award Agreement,
without receiving the additional consideration offered by Participant in binding
Participant’s self to any of these restrictions. In the event of a breach or
threatened breach by Participant of any of these restrictions, the Company shall
be entitled to apply to any court of competent jurisdiction for an injunction
restraining Participant from such breach or threatened breach; provided,
however, that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.]

 

12.         No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan, or Participant’s acquisition
or sale of the underlying Shares. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.

 

13.         Data Privacy. Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Agreement by and among, as
applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.

 

 -12-

 

 

Participant understands that the Company and its Affiliates may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any Affiliate,
details of all Options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Participant understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country.

 

For Participants located in the European Union, the following paragraph applies:
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting
Participant’s local human resources representative. Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required to a broker or other third
party with whom Participant may elect to deposit any Shares received upon
exercise of the Option. Participant understands that Personal Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, without cost, by contacting in
writing Participant’s local human resources representative. Participant
understands that refusal or withdrawal of consent may affect Participant’s
ability to participate in the Plan or to realize benefits from the Option. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

14.         Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of the
Compensation Committee Chair, TheStreet, Inc., 14 Wall Street, 15th Floor, New
York, NY 10005 or at such other address as the Company may hereafter designate
in writing.

 

15.         Non-Transferability of Option. The Option may not be sold,
transferred, assigned, pledged or otherwise encumbered by Participant in whole
or in part in any manner; provided that the forgoing shall not affect
Participant’s right to name a beneficiary under Section 13 of the Plan. The
Option may be exercised only by Participant during Participant’s lifetime. In
the event of Participant’s death, the Option may be exercised (at any time prior
to its expiration or termination as provided in this Award Agreement) by the
executor or administrator of Participant’s estate or by a person who acquired
the right to exercise the Option by will or pursuant to the laws of descent and
distribution.

 

16.         Binding Agreement. Subject to the limitation on the transferability
of this grant contained herein, this Award Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.

 

 -13-

 

 

17.         Additional Conditions to Issuance of Stock. If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.

 

18.         Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

 

19.         Committee Authority. The Committee will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

20.         Electronic Delivery. The Company may, in its sole discretion, decide
to deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

21.         Language. If Participant has received this Agreement, including
Appendices, or any other document related to the Plan translated into a language
other than English, and the meaning of the translated version is different than
the English version, the English version will control.

 

22.         Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require Participant to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

 

23.         Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.

 

 -14-

 

 

24.         Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

 

25.         Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to the Option.

 

26.         Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

27.         Governing Law. This Award Agreement will be governed by the laws of
the State of New York, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under the Plan or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of New York, and agree that such litigation will be
conducted in the courts of the County of New York, New York, or the federal
courts for the United States for the Southern District of New York, and no other
courts, where the Option is made and/or related Services are to be performed.

 

 -15-

 

 

Board Approved – September 13, 2013

 

EXHIBIT B

 

THESTREET, INC.

 

2007 PERFORMANCE INCENTIVE PLAN

 

EXERCISE NOTICE

 

TheStreet, Inc.

14 Wall Street, 15th Floor

New York, NY 10005

 

(a)          Exercise of Option. Effective as of today, ________________, _____,
the undersigned (“Purchaser”) hereby elects to purchase ______________ shares
(the “Shares”) of the Stock of TheStreet, Inc. (the “Company”) under and
pursuant to the 2007 Performance Incentive Plan (the “Plan”) and the Stock
Option Award Agreement dated ________ (the “Award Agreement”). The purchase
price for the Shares will be $_____________, as required by the Award Agreement.

 

(b)          Delivery of Payment. Purchaser herewith delivers to the Company the
full purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

 

(c)          Representations of Purchaser. Purchaser acknowledges that Purchaser
has received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

 

(d)          Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option. The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option. No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in Section
4.4 of the Plan.

 

(e)          Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 

 

 

 

(f)          Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of New York.

 

Submitted by:   Accepted by:       PURCHASER:   THESTREET, Inc            
Signature   By             Print Name   Title       Address:                    
                              Date Received

 



 -2-

